DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty:  Nishimura et al., “Evidence for strong Fermi-level pinning due to metal-induced gap states at metal/germanium interface”, Applied Physics Letters, Vol. 91, 123123 (2007) provides evidence of the pinning effect of a metal layer to germanium in a SiGe layer. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa US 2011/0057270.

    PNG
    media_image1.png
    292
    434
    media_image1.png
    Greyscale

Nishikawa, US 2011/0057270
Regarding claim 26, Nishikawa discloses an electronic device comprising: 
a gate electrode 22 above a device layer 13 the device layer above a substrate 11; 
an interlayer film 45, 47, 49 on a portion of the device layer 13 wherein the interlayer film is not vertically beneath the gate electrode 22; 
a contact layer 62 on the interlayer film 45, 47, 49.  
par. 0023 that the composition ratio of Ge or C in layer 49 (10, Fig. 1) may be smaller than the composition ratio of Ge in the second Si mixed crystal layer 47 (9, Fig. 1) in order to reduce resistance of the silicide electrode.
Furthermore, the intended-outcome, functional language recitation of the interlayer film having a broken bandgap alignment to the device layer to reduce a contact resistance of the contact layer to the device layer, wherein a valence band energy of the interlayer film is higher than a conduction band energy of the device layer at an interface between the interlayer film and the device layer has been determined to make the claims have a scope not distinguishing over the Nishikawa structure because the structure is the same as the claimed structure and therefore is capable of performing in the manner recited and capable of yielding the intended-outcome recitations. See, for example, MPEP 2114.
Regarding claim 27, Nishikawa teaches the electronic device of claim 26, wherein the contact layer 62 pins to the valence band of the interlayer film 45, 47, 49.  
Regarding claim 28, Nishikawa teaches the electronic device of claim 26, wherein the interlayer film 45, 47, 49 is a p-type doped semiconductor pars. 0055-0057.  
Regarding claim 29, Nishikawa teaches the electronic device of claim 26, wherein the device layer 13 is an n-type doped semiconductor par. 0038.  
Regarding claim 30, Nishikawa teaches the electronic device of claim 26. Nishikawa further suggests pars. 0022-0023 wherein the interlayer film 45, 47, 49 comprises carbon (Fig. 1, layers 8, 9, 10).  
claim 31, Nishikawa teaches the electronic device of claim 26, wherein the contact layer is a metal layer, e.g. Ni film, par. 0067.  
Regarding claim 32, Nishikawa teaches the electronic device of claim 26, further comprising a gate dielectric layer 15 on a channel portion (see arrow in Fig. 8AG above) of the device layer 13; and the gate electrode 22 on the gate dielectric layer 15, wherein the interlayer film is deposited on a source/drain region 38 of the device layer 13.  
Allowable Subject Matter
Claims 46-50 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates nor renders obvious the combination of limitations including the device layer comprising germanium, and the device layer comprising an N-type source region and an N-type drain region; a P-type interlayer film on the N-type source region and on the N-type drain region, the P-type interlayer film comprising silicon, germanium and carbon.  Claims 47-50 further limit the allowable subject matter of claim 46 and are therefore allowable. 
Rao, US 7,928,425, Fig. 5 is cited here as analogous art and teaches a gate 36, device layers, source 22 and drain 23 and a band modifying layer 50 (25a, 25b), contact layer 30 and 31. Rao does not disclose, teach or fairly suggest the allowable subject matter of the instant application.




Response to Arguments
Applicant’s arguments with respect to claim(s) 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898